DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s election filed September 02, 2021. Claims 
1-20 are pending, in which claims 11-20 are non-elected, without traverse.

Election/Restrictions
 Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in Paper dated September 02, 2021. 

Specification
The disclosure is objected to because of the following informalities:  
** Specification paragraph [0039] and paragraph [0043] mention “connected to the VSS power rail 114 by the conductive via 125”.  However, FIG. 5 shows the reference numeral “123” (not “125”).  
** Specification paragraph [0050] at line 4 mentions “device 195”.  However, FIG. 9 shows the reference numeral “105” (not “195”).  

 Appropriate correction is suggested.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (2016/0078164).
Re-claim 1,  Hsieh teaches (at Figs 1A-1C;2-5 paragraphs 15-62) an integrated circuit device, comprising: a first power rail 162,164 (Figs 1A-1B; para 16); a first active area (102,104 in Fig 1A, para 19,25; 106,108 in Fig 1B, para 25) extending in a first direction; a plurality of gates 121,123,125,127,129 (Figs 1A-1B, para 20) contacting the first active area and extending in a second direction perpendicular to the first direction (as shown in Figs 1A-1B); a first transistor including the first active area and a first one (e.g. 123) of the gates 121-129 (Fig 1A, para 21 for  p-type transistor located at top and left in Figs 1A-1B; cell 172) with source 132 and drain 136 and/or n-type transistor located at bottom and left in Figs 1A-1B; cell 172) with source 134 and drain 136), the first transistor having a first threshold voltage (VT); a second transistor including the first active area and a second one (e.g. 127) of the gates 121-129 (Fig 1A, para 22 for p-type transistor located at top and right in Figs 1A-1B; cell 174; and/or n-type transistor located at bottom and right in Figs 1A-1B, cell 174), the second transistor having a second VT different than the first VT (paragraphs 1,54,27,31,55-61 for disclosing the transistors having different threshold voltages by performing threshold voltage tuning processes; Figs5A-5B, 3A-5B); and a tie-off transistor 182,184 (Figs 1A-1B, para 23-24,27) positioned between the first transistor and the second transistor, the tie-off transistor including the first active area (102,104 in Fig 1A, para 19,25; 106,108 in Fig 1B, para 25) and a third one (e.g. 125) of the gates 121,123,125,127,129 (Figs 1A-1B, para 20), wherein the third gate 125 is connected to the first power rail (162 or 164; Figs 1A-1B; paragraph 23,18). 
Re-claim 2, wherein the third gate 125 (Figs 1A-1B, para 23,18-19) is connected to the first power rail by a first conductive via 150 (as shown in Figs 1A,1B, para 16).   	Re-claim 3, wherein the first active area includes a fin 106 (Fig 1B, para 25). 
Re-claim 4, wherein the tie-off transistor 182 is a PMOS transistor 182 (Figs 1A-1B, para 23-24,27), and where the first power rail is a VDD power rail (paragraph 18 for Vdd as a power supply voltage). 

Re-claim 6, wherein the first and second transistors are PMOS transistors (Figs 1A-1B, paragraph 21-22 for P-type transistors located on the top side). 
Re-claim 7, wherein the first and second transistors are NMOS transistors (Figs 1A-1B, paragraph 21-22 for N-type transistors located at the bottom side). 
Re-claim 8, wherein the plurality of gates (121-129, Figs 1A-1B, para 20) are poly gates (paragraph 61 for gate structures of polysilicon), the integrated circuit further comprising: a VSS power rail 164 (para 18 for Vss as a ground reference voltage; Figs 1A-1B); a second active area (104 in Fig 1A, para 19,25; 108 in Fig 1B, para 25) extending in a first direction, wherein the plurality of poly gates 121-129 contact the second active area 104,108 (Figs 1A-1B); a first NMOS transistor (Figs 1A-1B, paragraph 21-22 for N-type transistors located at the bottom side) including the second active area 104,108 and the first poly gate 123, the first NMOS transistor having the first VT; a second NMOS transistor including the second active area 104,106 and the second poly gate 127, the second NMOS transistor having the second VT; and an NMOS tie-off transistor 184 (Figs 1A-1B, para 23) positioned between the first NMOS transistor and the second NMOS transistor, the NMOS tie-off transistor 184 including the first active area 102,106 and the third poly gate 125, wherein the third poly gate 125 is connected to the VSS power rail 164 (Figs 1A-1B, para 18-19), and wherein the third poly gate 125 includes a cut poly 166 (Figs 1A-1B, par 16) between the first and second active areas.  
Re-claim 9, wherein the third poly gate 125 (Figs 1A-1B) is connected to the VSS power rail 164 by a second conductive via 150 (as shown in Figs 1A,1B, para 16). 

 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2016/0078164) taken with Chen (2019/0237542).
Hsieh teaches (at Figs 1A-1C;2-5 paragraphs 15-62) the integrated circuit device, as applied to claims 1-9 above and fully repeated herein, Re-claims 9-10, wherein the third poly gate 125 (Figs 1A-1B) is connected to the VSS power rail 164 by a second conductive via 150 (as shown in Figs 1A,1B, para 16). 
Re-claim 10, Hsieh already teaches the third poly gate 125 connected to the VSS power rail 164 by a second conductive via 150, but lacks connecting the gate to the VSS power rail by a metal layer and a third conductive via.
However, Chen teaches (at Fig 4A, para 70-77; Fig 3A; paragraphs 54-59,63-67; Figs 5A-6A, para 78-95;) the third tie-off gate (e.g. 440 in Fig 4A, gate 440 (at the right-hand side figure) connected to the power rail 450, paragraphs 75-76; Fig 3A for gates 312,316 connected to the power rail 335 (para 57,77 for VSS rail or VDD rail) by a metal layer (445 in Fig 4A; 322 in Fig 3A) and a third conductive via (e.g. 442 in Fig 4A, para 75-76; 324,326 in Fig 3A, paragraphs 58-59).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the integrated circuit device of Hsieh by connecting the third poly gate to the VSS power rail by the metal layer and the third conductive via, as taught by Chen.  This is because of the desirability to connect the gate to the VSS power rail via the metal layer and the self-aligned gate contacts formed above 

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822